265 Wis. 2d 407 (2003)
2003 WI 124
667 N.W.2d 355
IN the MATTER OF DISCIPLINARY PROCEEDINGS AGAINST Timothy Michael WHITING, Attorney at Law:
OFFICE OF LAWYER REGULATION, Complainant,
v.
Timothy Michael WHITING, Respondent.
No. 03-1700-D.
Supreme Court of Wisconsin.
Decided August 13, 2003.
The Court entered the following order on this date:
*408 The Office of Lawyer Regulation (OLR) and Attorney Timothy Michael Whiting have stipulated, pursuant to SCR 22.12, for reciprocal discipline under SCR 22.22.
Attorney Whiting has been licensed to practice law in Wisconsin since 1994 and his Wisconsin license is currently in good standing. He was admitted to practice law in Illinois in 1995.
Pursuant to a January 28, 2003 order of the Illinois Supreme Court, Attorney Whiting was censured for misconduct consisting of:
 Soliciting professional employment from a prospective client who is neither a relative nor close friend of the lawyer, or person with whom the lawyer or lawyer's firm has had no prior professional relationship, and failing to label a letter and its envelope to a prospective client as advertising material, in violation of Rule 7.3(a)(1) and (2) of the Illinois Rules of Professional Conduct;
 Soliciting a prospective client when the lawyer reasonably should know that the physical or mental state of the person is such that the person could not exercise professional judgment in employing a lawyer, in violation of Rule 7.3(b)(1) of the Illinois Rules of Professional Conduct; and
 Conduct which tends to bring the courts or legal profession into disrepute, in violation of Illinois Supreme Court Rule 771.
SCR 22.22(3) provides that this court shall impose the identical discipline or license suspension unless the procedure in the other jurisdiction was so lacking in notice or opportunity to be heard as to constitute a due process violation; there was such an infirmity of proof *409 establishing the misconduct that this court should not accept as final the misconduct finding; or the misconduct justifies substantially different discipline here. Neither OLR nor Attorney Whiting contend, nor does this court find, that any of these three exceptions exist.
Accordingly,
IT IS ORDERED that Attorney Timothy Michael Whiting is publicly reprimanded.